Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 07-05-2022 under amendments and  request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending.  Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 07-21-2022 to amend the claim 20 to expedite allowability of the instant application. 

Interview Summary
Examiner called on 07-18-2022 applicant's representative and discussed possible amendments per Applicant’s arguments as well as amendments to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claim 20 during a telephone interview on 07-21-2022. Further Examiner thanks Applicant’s representative for E-mailing the amendments to independent Claim 20 to do Examiner Amendments.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael  Carey on 07-21-2022.

The application has been amended as follows: 
 
In the Claims  
1.	(Previously Presented) A display device comprising:
a display panel;
an input sensing unit disposed on the display panel; and
a protective member disposed on the input sensing unit, wherein the protective member comprises an insulating material, the protective member comprising:
a first protective portion with a first modulus; and
a second protective portion with a second modulus, wherein the second protective portion is disposed on the first protective portion, and 
wherein the first modulus is greater than the second modulus and the first protective portion contains a material different from a material contained in the second protective portion.

2.	(Original) The display device of claim 1, wherein the first protective portion comprises a stripe pattern.

3.	(Original) The display device of claim 1, wherein the first protective portion comprises a mesh pattern.

4.	(Original) The display device of claim 1, wherein the first protective portion comprises an integral shape that covers an upper surface of the input sensing unit.

5.	(Original) The display device of claim 1, wherein the protective member further comprises a third protective portion with a third modulus, wherein the third protective portion is disposed between the first protective portion and the second protective portion, and wherein the third modulus is greater than the second modulus.

6.	(Original) The display device of claim 5, wherein the third protective portion comprises a pattern shape with a plurality of arranged bars.

7.	(Previously Presented) The display device of claim 5, wherein the protective member further comprises a fourth protective portion with a fourth modulus, wherein the fourth protective portion is disposed between the first protective portion and the third protective portion, and wherein the fourth modulus is less than the first modulus and the third modulus.

8.  	(Original) The display device of claim 1, wherein the display panel comprises:
a base layer;
a circuit layer disposed on the base layer;
an encapsulation layer disposed on the circuit layer;
a pixel definition layer disposed between the circuit layer and the encapsulation layer, wherein the pixel definition layer comprises an opening; and
a light-emitting layer disposed in the opening, wherein the first protective portion overlaps at least a portion of the pixel definition layer or the light-emitting layer.

9.         (Original) The display device of claim 8, wherein the first protective portion does not overlap the light-emitting layer and the first protective portion comprises a light-blocking material.

10.	(Original) The display device of claim 8, wherein the input sensing unit comprises:
a first conductive layer disposed directly on the encapsulation layer;
a second conductive layer disposed on the first conductive layer; and
the insulating layer disposed between the first conductive layer and the second conductive layer.

11.	(Original) The display device of claim 1, wherein each of the first protective portion and the second protective portion comprises an ultraviolet-curable resin.

12.	(Original) The display device of claim 1, wherein the first protective portion comprises an organic material comprising inorganic particles, each inorganic particle comprising a diameter equal to or less than 10 micrometers.

13.	(Original) The display device of claim 1, wherein the first protective portion comprises graphene. 

14.	(Original) The display device of claim 1, wherein the second modulus is equal to or greater than 0.1MPa and the second modulus is equal to or less than 5GPa.

15.	(Previously Presented) A method of manufacturing a display device, comprising:
providing a display panel comprising a light-emitting area and a non-light-emitting area;
providing an input sensing unit on the display panel;
forming a first protective portion with a first modulus on the input sensing unit; and
forming a second protective portion with a second modulus on the first protective portion, wherein the first modulus is greater than the second modulus, and wherein the first protective portion contains a material different from a material contained in the second protective portion. 

16.	(Original) The method of claim 15, wherein the forming of the first protective portion or the forming of the second protective portion comprises an inkjet printing process and a process of irradiating an ultraviolet light.

17.	(Original) The method of claim 16, wherein the inkjet printing process and the process of irradiating the ultraviolet light are performed substantially simultaneously.

18.	(Original) The method of claim 17, wherein the forming of the first protective portion comprises forming a pattern that overlaps at least a portion of the light-emitting area and the non-light-emitting area.

19.	(Original) The method of claim 17, wherein the forming of the first protective portion comprises forming a pattern that does not overlap the light-emitting area.

20.	(Currently Amended) A display device comprising:
a flexible display panel including an active area that displays an image;
a first protective layer disposed on the display panel, wherein the first protective layer has a first elastic modulus; and
a second protective layer disposed on the first protective layer, wherein the second protective layer overlaps an entire area of the active area and the second protective layer has a second elastic modulus that is lower than the first elastic modulus, and wherein the first protective layer contains a material different from a material contained in the second protective layer.



Response to Amendment
The amendment filed 07-05-2022 does not introduce any new matter into the disclosure.  The added material is supported by the original disclosure. Applicant has amended claims 1, 7,  15 and 20. Further Examiner and applicant's representative and discussed possible amendments per Applicant’s arguments as well as amendments to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claim 20 during a telephone interview on 07-21-2022. Further Applicant’s representative E-mailed the amendments to independent Claim 20 to expedite allowance of the instant application.

Applicant has amended claims 1, 7,  15 and 20. Applicant arguments filed on 07-05-2022 under remark regarding allowable limitations with the Examiner Amendments of 07-21-2022 “a first protective portion with a first modulus; and a second protective portion with a second modulus, wherein the second protective portion is disposed on the first protective portion, and wherein the first modulus is greater than the second modulus and the first protective portion contains a material different from a material contained in the second protective portion” are persuasive; as after further extensive search and consideration, independent claims 1, 15 and 20 does overcome the non-final rejection mailed on 04-04-2022; which puts application number 17,155,785 in condition for allowance. 
Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of  Kim Tae-Kyung et al. (US-20150155520-A1); YAN Tzu-Min (US-20170170210-A1) and MATSUMOTO Kenji et al. (US-20150338977-A1) does disclose or suggest “An organic light emitting device includes a base substrate defining an active area and a pad area that surrounds the active area, an organic light emitting layer formed on the active area, a first protective layer formed to cover the active area, where the organic light emitting layer is formed, and the pad area, a second protective layer formed to cover the first protective layer, and a dam formed between the first protective layer and the second protective layer, wherein the dam is located at a boundary between the active area and the pad area and includes a groove that is positioned separate from an outer portion of the active area“; however, none of the cited or  newly searched prior arts recites or  discloses  “a first protective portion with a first modulus; and a second protective portion with a second modulus, wherein the second protective portion is disposed on the first protective portion, and wherein the first modulus is greater than the second modulus and the first protective portion contains a material different from a material contained in the second protective portion”.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims1, 7,  15 and 20. Applicant’s arguments filed on 07-05-2021; with the Examiner Amendments of 07-21-2022 are convincing. As argued by applicant in remarks of 07-05-2022; with the Examiner Amendments of 07-21-2022 and after further consideration as well as extensive search the prior art of JongHae KIM et al. (US 20190073001 A1) in view of Takenori Fujiwara et al. (US 20120237873 A1); Hae-Yong Jeong et al. (US 20200185641 A1); Yong Hoon Chun (US 20170263890 A1) and Jumn Hashimoto et al. (US 20070216302 A1) with all the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a first protective portion with a first modulus; and a second protective portion with a second modulus, wherein the second protective portion is disposed on the first protective portion, and wherein the first modulus is greater than the second modulus and the first protective portion contains a material different from a material contained in the second protective portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-22-2022